Case 17-32816   Doc 57   Filed 03/10/20 Entered 03/10/20 11:09:19   Desc Main
                           Document     Page 1 of 4
Case 17-32816   Doc 57   Filed 03/10/20 Entered 03/10/20 11:09:19   Desc Main
                           Document     Page 2 of 4
Case 17-32816   Doc 57   Filed 03/10/20 Entered 03/10/20 11:09:19   Desc Main
                           Document     Page 3 of 4
Case 17-32816   Doc 57   Filed 03/10/20 Entered 03/10/20 11:09:19   Desc Main
                           Document     Page 4 of 4
